UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1114


RALPH E. JOHNSON, JR.; VIRGINIA DARDEN,

                Plaintiffs - Appellants,

          v.

DAVID E. BOONE; DAVID E. BOONE, INCORPORATED, a Virginia
corporation; BOONE, BEALE, COSBY, AND LONG, a professional
corporation;   BOONE,    BEALE,  COSBY,   AND   LONG,   an
unincorporated partnership,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cv-00808-HEH)


Submitted:   March 30, 2010                 Decided:   April 6, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph E. Johnson, Jr., Virginia Darden, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Ralph E. Johnson, Jr., and Virginia Darden appeal the

district court’s order dismissing their complaint as frivolous

and    for   failure   to    state       a       claim    pursuant    to    28    U.S.C.

§ 1915(e)(2)(i), (ii) (2006).                We have reviewed the record and

find   no    reversible     error.        Accordingly,        we     affirm      for   the

reasons stated by the district court.                      Johnson v. Boone, No.

3:09-cv-00808-HEH (E.D. Va. Dec. 23, 2009).                        We dispense with

oral   argument    because        the    facts      and    legal     contentions       are

adequately     presented     in    the    materials        before     the   court      and

argument would not aid the decisional process.

                                                                                 AFFIRMED




                                             2